Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Feb 2021 has been entered.

Response to Amendment
This office action is in response to applicant’s amendment filed 1 Feb 2021.
Claims 1-22 are presented for examination. Claims 1, 12, and 21 are currently amended.

Examiner’s Note
Claim 1 recites the limitation “identify errors within the one or more portions of the common user interface using the generated navigational state information corresponding to each of the one or more portions of the common user interface and associated with the error types” in lines 12-14, with substantially similar limitation in independent claims 12 and 21. This claim can be construed as generated navigation state information both corresponds to the one or more portions of the common user interface AND associated with the error types. Additionally, this claim can be constructed as the generated navigation state information corresponds to the one or 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computing device configured to: communicate…; receive…; receive…; generate…; and identify…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, this claim recites the limitation “generate navigational state information for the one or more portions of the common user interface based on the at least one constraint and the error types” in lines 9-10. Per para. [0045, “At 306, navigational state information (e.g., a path) is identified associated with the identified user interface elements of step 305. In this embodiment, the navigational state information is further associated with the portions of the user interface identified for testing.” Therefore, navigation state information is disclosed as associated with the claimed “at least one constraint” (i.e. portions of the user interface), but there is no disclosure as the navigation state information as being “based on…the error types” as claimed. Therefore, this limitation is rejected as new matter.

Regarding claims 12 and 21, these claims recite substantially the same limitations as claim 1 above, and is rejected on the same basis.

Regarding claims 2-11, 13-20 and 22, these claims are rejected for failing to cure the deficiencies of their respective parent claims through dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Amalfitano et al., "A GUI Crawling-based technique for Android Mobile Application Testing", in 2011 Fourth International Conference on Software Testing, Verification and Validation Workshops, Berlin, Germany (Non-Patent Literature), hereinafter Amalfitano, in view of Kuhn et al. (US 2011/0288931), hereinafter Kuhn, and D et al. (US 2019/0138380), hereinafter D. Amalfitano, Kuhn and D were cited in previous office actions.

Regarding claim 1, Amalfitano teaches A system (Abstract, "The technique is based on a crawler that automatically builds a model of the application GUI and obtains test cases that can be automatically executed."), comprising:
a computing device (p. 256, §4) configured to:
communicate with one or more client devices that each include a common user interface of an application (p. 256, §5, "In this section we show an example of using the proposed technique and tool for testing a simple Android application."; p. 253, §2.1, "The Android operating system is often installed on smartphone devices that may have limited hardware resources (like CPU or memory) and a small-sized screen...");
	receive at least one request for identifying errors associated with the common user interface, [[wherein the at least one request comprises error types for the common user interface]] (p. 256, §4; p. 253, §1, "In particular, in the paper we focus on GUI testing techniques already adopted for traditional applications and propose a GUI crawling based technique for crash testing and regression testing of Android applications."; In order to perform the crash/regression testing, a request to start the crawler must first be initiated.);
	generate navigational state information for the one or more portions of the common user interface [[based on the at least one constraint, wherein the navigation state information is associated with the error types]] (p. 254, §3, "The model produced by the crawler is actually a GUI Tree, the nodes of which represent the user interfaces of the Android application, while edges describe event-based transitions between them."); and
	identify errors within [[the one or more portions of]] the common user interface, using the generated navigational state information corresponding to each of the one or more portions of the common user interface [[and associated with the error types]] (p. 253, §1; p. 253, §2.1, “In Android applications, processing is event-driven and there are two types of events that can be fired (e.g., user events, and events due to external input sources). The user events (such as Click, MouseOver, etc.) that can be fired on the user interface items (like Buttons, Menu, etc.) are handled by handlers whose definition belong either to the respective 
Amalfitano does not specifically teach wherein the at least one request comprises error types for the common user interface; receive at least one constraint associated with one or more portions of the common user interface; generate navigational state information for the one or more portions of the common user interface based on the at least one constraint, wherein the navigation state information is associated with the error types; and identify errors within the one or more portions of the common user interface.
However, Kuhn teaches receive at least one constraint associated with one or more portions of the common user interface ([0104], "At step 502, a touch screen is divided into 20x20 pixel grids…Dividing the touch screen into a grid allows each page of the mobile application to be systematically explored a grid at a time."); 
generate navigational state information based on the at least one constraint (Abstract, “In general, one aspect of the subject matter described in this specification can be embodied in methods that include the actions of generating a directed graph of a mobile application, each node of the directed graph corresponding to an annotated page view of the demonstrates that the grid is utilized in creating the directed graph), wherein the navigational state information is associated with [[the error types]]annotated links (Fig. 5, #516; [0111], At step 516, a link is added to the existing node in the graph. For example, a directed link is added to the graph that originates at a previous state for the mobile application and terminates at the node associated with the new stated…In some implementations, the link is annotated with an action that caused the mobile application to transition from the previous state to the new state.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Amalfitano to divide the GUI into portions/grids as constraints as taught by Kuhn. Such a modification would allow the system to “systematically explore[] a grid at a time” (Kuhn, [0104]).
The combination of Amalfitano and Kuhn does not specifically teach wherein the at least one request comprises error types for the common user interface; and wherein the navigation state information is associated with the error types.
However, D teaches wherein the at least one request comprises error types for the common user interface ([0005], “receiving, by a micro-service, at least one error schema definition for an error type from a software application, wherein the at least one error schema definition for the error type includes at least one generic property name.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Amalfitano and Kuhn to include receiving an error schema defining error types as taught by D. Such a modification 

Regarding claim 2, the combination of Amalfitano, Kuhn and D teaches clam 1. Amalfitano further teaches wherein the identifying errors occurs by crawling the common user interface using the generated navigational state information (p. 253, §1; p. 254, §3; p. 255, §3.2; p. 256, §4; p. 257, §5, "While exploring the GUI interfaces via the crawler some crashes of the application were discovered too. As an example, a crash occurred after firing the E18 Event that corresponds to the click on the 'atan' Button on the Interface I13.").

Regarding claim 3, the combination of Amalfitano, Kuhn and D teaches clam 2. Amalfitano further teaches wherein the one or more client devices crawl the common user interface to identify errors, using the generated navigational state information (p. 253, §1; p. 254, §3; p. 255, §3.2; p. 256, §4; p. 257, §5, "While exploring the GUI interfaces via the crawler some crashes of the application were discovered too.. As an example, a crash occurred 

Regarding claim 4, the combination of Amalfitano, Kuhn and D teaches clam 3. Amalfitano further teaches wherein the navigational state information identifies at least one or more interface segment of a common user interface (p. 254, §3, "The model produced by the crawler is actually a GUI Tree, the nodes of which represent the user interfaces of the Android application, while edges describe event-based transitions between them.").

Regarding claim 5, the combination of Amalfitano, Kuhn and D teaches clam 4. Amalfitano further teaches wherein one respective interface segment of the at least one or more interface segments is only associated with one respective client device of the one or more client devices (p. 256, §5, "In this section we show an example of using the proposed technique and tool for testing a simple Android application."; p. 253, §2.1, "The Android operating system is often installed on smartphone devices that may have limited hardware resources (like CPU or memory) and a small-sized screen...").

Regarding claim 7, the combination of Amalfitano, Kuhn and D teaches clam 1. Amalfitano does not specifically teach, but D further teaches wherein the error types are associated with identifiers in the common user interface ([0005], “receiving, by a micro-service, at least one error schema definition for an error type from a software application, wherein the at least one error schema definition for the error type includes at least one generic property name… receiving an error object form the software application and generating a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize these teachings of D for the same motivation provided in claim 1 above.

Regarding claim 8, the combination of Amalfitano, Kuhn and D teaches clam 1. Amalfitano further teaches wherein generating navigational state information occurs by scanning the portions of the common user interface for identifiers (p. 253, §1; p. 254, §3; p. 255, §3.2; p. 256, §4; p. 257, §5, "While exploring the GUI interfaces via the crawler some crashes of the application were discovered too.. As an example, a crash occurred after firing the E18 Event that corresponds to the click on the 'atan' Button on the Interface I13.").

Regarding claim 9, the combination of Amalfitano, Kuhn and D teaches clam 1. Amalfitano further teaches wherein the computing device is further configured to maintain statistics associated with the error identified in the common user interface (p. 256, §4, "The GUI crawler component is responsible for executing the Android crawling process proposed in section 3. It produces a repository describing the obtained GUI Tree, comprehending the description of the found Interfaces and of the triggered Events. Moreover, it produces a report of the experienced crashes, with the event sequences producing them.").

Regarding claim 10, the combination of Amalfitano, Kuhn and D teaches clam 1. Amalfitano further teaches wherein the computing device is further configured to generate a report associated with the errors identified in the common user interface  (p. 256, §4, "The GUI crawler component is responsible for executing the Android crawling process proposed in section 3. It produces a repository describing the obtained GUI Tree, comprehending the description of the found Interfaces and of the triggered Events. Moreover, it produces a report of the experienced crashes, with the event sequences producing them.").

Regarding claims 12-16 and 18-20, these claims recite substantially the same limitations as claims 1-5 and 7-9, respectively, above and are rejected on the same basis.

Regarding claims 21-22, these claims recite substantially the same limitations as claims 1-2, respectively, above and are rejected on the same basis. 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Amalfitano, Kuhn and D as applied to claims 5 and 17 above, and further in view of Galburt (U.S. Patent 9,424,169).

Regarding claim 6, the combination of Amalfitano, Kuhn and D teaches clam 5. The combination does not specifically teach wherein the one or more client comprise at least two client devices, and wherein the at least two client devices identify errors associated with the common user interface simultaneously according to each of the at least two client devices respective interface segment.
However, Galburt teaches wherein the one or more client comprise at least two client devices (Fig. 2; 30-32, “Referring to FIG. 2, integrated test system 200 includes, but is not , and wherein the at least two client devices identify errors associated with the common user interface simultaneously according to each of the at least two client devices respective interface segment (3:43-46, “Some of the libraries 211 may require specific testing operations that are specific to some specific types of functionalities. Such specific testing operations may be delegated to one or more STFs 204-206.”; 8:25-26, “Moreover, some operations may be performed in parallel rather than sequentially.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Amalfitano, Kuhn and D to include having multiple client devices to perform the testing in parallel as taught by Galburt. Such a modification would allow different devices to specialize in “specific testing operations that are specific to some specific types of functionalities” (Galburt 3:43-46), which would allow for a more efficient testing process to occur in parallel with specialized processes.

Regarding claim 17, this claim recites substantially the same limitations as claim 6 above and is rejected on the same basis.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Amalfitano, Kuhn and D as applied to claim 8 above, and further in view of Rajagopalan et al. (US 2018/0039567), hereinafter Rajagopalan.

Regarding claim 11, the combination of Amalfitano, Kuhn and D teaches claim 8. The combination does not specifically teach wherein the computing device is further configured to receive credential information associated with the identifiers of the common user interface.
wherein the computing device is further configured to receive credential information associated with the identifiers of the common user interface ([0045], "It is to be appreciated that user interface crawling component 202 can be provided access to information that enable automatically traversing certain restricted portions of the user interface, such as in a non-limiting example, login identification, password, or any other suitable information to enable automatically traversing certain restricted portions of the user interface.").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the clamed invention to modify the combination of Amalfitano and Kuhn to include receiving credential information associated with the common user interface as taught by Rajagopalan. Such a modification would allow for automatically traversing restricted portions of the user interface that are accessed only by user id and password (Rajagopalan, [0045]).

Response to Arguments
Applicant's arguments filed 1 Feb 2021 have been fully considered but they are not persuasive. 

In the Remarks, applicant argues:
The 35 USC 112(a) rejections are in error. First, no claim recites “systematically test[ing] every user interface interaction associated with the error types and portions of the user interface identified for testing” as alleged by the Final Office Action. It is improper to import limitations of the specification into the claims. Second, the error types find explicit support in various portions of the specification including, for example, paragraphs [0019], [0042], [0045], and [0046]. Finally, the limitation “generate navigational state information for the one or more 
The prior art does not teach or suggest the limitation “receive at least one constraint associated with one or more portions of the common user interface”. Specifically, Kuhn does not mention receiving anything, let alone receiving at least one constraint associated with one or more portions of the common user interface as claimed.
The prior art does not teach or suggest the limitation “generating navigation state information for the one or more portions of the common user interface based on the at least one constraint” as recited by independent claim 1, and similarly in claims 12 and 21. Specifically, Kuhn discloses each node of the directed graph corresponding to an annotation page view (Abstract), and does not disclose the directed graph is not generated based on the at least one constraint as claimed.
The prior art does not teach or suggest the limitation “wherein the navigation state information is associated with the error types” as recited by independent claim 1, and similarly claims 12 and 21.

Examiner’s Response:
First, the portion of the rejections stating “systematically test[ing] every user interface interaction associated with the error types and portions of the user interface identified for testing” has been withdrawn as the applicant’s argument concerning this subject matter is not claimed was persuasive. Second, it is unclear what the applicant is arguing. Nowhere in the rejection was it alleged that “error types” was not supported within the specification. Third, the applicant provides a general allegation that the limitation is supported “throughout the 
Kuhn teaches dividing the user interface into a 20x20 pixel grid (Fig. 5, #502), and steps through each grid performing action (Fig. 5, #504-510). In other words, each grid is processed sequentially, and in order to move from one grid to the next, each individual grid must be received and processed. If the grid is received in some other specific manner, then the applicant is advised to amend the claims to include such limitations.
Kuhn discloses a process in Figure 5 for generating the directed graph. This process includes receiving the 20x20 pixel constraint to divide the user interface into portions (step 502), performing an action portion on the constrained portion of the user interface (step 506), determine if there was a state change (step 508), and adding a new node to the directed graph is the state change is a new state (step 514), among other relevant steps. Clearly, the directed graph (i.e. navigation state information) is generated based on the at least one constraint, since each node is of the directed graph is generated based on a state change of the portion of the user interface divided up by the 20x20 pixel constraint. Therefore, this argument is not persuasive.
This is an argument for a newly amended limitation, and the argument is a general allegation. As demonstrated in the rejection above, Amalfitano generally discloses error handling routines, Kuhn discloses mapping state changes in to include annotated links describing the action that caused the state change (see para. [0111]), and D discloses generating error mappings to generate error objects based on a schema definition. One of ordinary skill in the art would be motivated to include in the node of the directed graph a state changed caused by an error object in a situation of an error handling event. Therefore, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                           /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194